El Juez Presidente Señor Snyder
emitió la opinión del Tribunal.
Braulio Colón Ferrer fué acusado en el Tribunal Superior, Sala de Ponce, de una infracción a la Ley de Espíritus y Bebidas Alcohólicas, núm. 6, Leyes de Puerto Rico, 1936, Ter-cera Sesión Extraordinaria. Expedimos un auto de certio-rari para revisa'r la resolución del tribunal inferior que declaró con lugar una moción sobre supresión de la evidencia obtenida a virtud de una orden de allanamiento, fundada en que la descripción de la casa a ser allanada según aparece en la declaración jurada y en la orden de allanamiento no era. suficiente.
En la declaración jurada y en la orden de allanamiento, la casa a ser allanada se describe así: “. . . sita en el *619Km. 9 carr. de Matrullas, sitio Doña Juana, Bo. Matrullas, Oroeovis, P. R. y es de dos aguas, cercada de madera vieja, sin pintar, con una puerta de entrada y una ventana en la parte de atrás, con cocina anexa, con una ventana a cada lado.”
No podemos convenir en que esta descripción es de su faz fatalmente defectuosa. Creemos que la descripción era tan específica que la persona a cargo de diligenciar la orden sabía qué casa allanar, y que no se dejó nada a su discreción. Pueblo v. Bonilla, 78 D.P.R. 152, 156, y casos en él citados. En primer lugar, en casos como el presente en el cual la casa radica en una zona rural, la descripción puede ser suficiente aun cuando necesariamente sea más general que la descrip-ción que se hace de una casa situada en una zona urbana. Pueblo v. Aybar, 68 D.P.R. 6, 10; State v. Stough, 2 S.W.2d 767, 769-70 (Mo., 1928); State v. Hollingshad, 35 S.W.2d 57 (Mo., 1931); 47 Am. Jur., Searches and Seizures, sec. 35, pág. 522; Anotación, 74 A.L.R. 1418, 1502; 79 C.J.S. pág. 878. En segundo lugar, aunque no es necesario, se incluyó el nombre de la persona que ocupaba la casa, lo que ayuda también a situar ésta. 47 Am. Jur., Searches and Seizures, sec. 35, pág. 526; 79 C.J.S. pág. 878; 1 Alexander, The Law of Arrest, pág. 560; Anotación, 74 A.L.R. 1418, 1501. Véanse Pueblo v. Burgos, 73 D.P.R. 201, 204; Pueblo v. Yulfo, 71 D.P.R. 820, 822. Finalmente, se describe la casa diciéndose que radica “. . . en el Km. 9 de la carretera de Ma-trullas ...”. Como indicó el Fiscal en la vista ante el tribunal inferior, “Si la casa no está frente al kilómetro nueve, tendría que establecerse por prueba del [acusado].” Como no se ofreció tal prueba, creemos que la manifestación al efecto de que la propiedad radicaba en el kilómetro 9 de dicha carretera, unida a los hechos de que (1) la casa ubicaba en una zona rural, (2) se describía como la residencia de Braulio Colón, y (3) se suministraban otros detalles de la casa, eran suficien-tes, en ausencia de evidencia contradictoria, para que la des-cripción resultara suficientemente precisa para el funcionario encargado de diligenciar la orden de allanamiento. Pueblo *620v. Burgos, supra; Anotación, 74 A.L.R. 1418, 1501; West v. State, 42 So.2d 751 (Miss., 1949); Rhodes v. State, 116 S.W.2d 395 (Tex., 1938).

La resolución del Tribunal Superior declarando con lugar la moción sobre supresión de evidencia será dejada sin efecto y el caso devuelto para ulteriores procedimientos.